DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-8, 12-16 and 18 are pending.  They comprising of 2 groups:
1) method1: 1-8 and 12-13, and   
2) method2: 14-16 and 18.

3) Claims canceled: 9-11 and 17.
All appear to have similar scope and will be rejected together.
As of June 4, 2019, independent method claim 1 is as followed:
1. A method of administering a parametric instrument, the method comprising:
(a) defining a mishap for coverage by the parametric instrument, the mishap being identifiable and verifiable after occurrence;
(b) determining when a trigger condition has taken place for which the mishap is applicable and confirming activation of the parametric instrument, the determining step being practiced by measuring a triggered operating parameter and identifying and confirming the trigger condition when the triggered operating parameter satisfies predetermined trigger criteria; and
(d) after determining the trigger condition and confirming the activation of the parametric warranty, processing a corresponding benefit.
Double Patenting
Claims 1-8, 12-16 and 18 of this application is patentably indistinct from claims 1-20 of Application No. 16/430,547. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-8, 12-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/430,547. Although the claims at issue are not identical, they are not patentably distinct from each other because steps (a)-( c) of the current claimed scope read over steps (a)-(d) of 16/430,547 claimed scope.  
Claim Rejections - 35 USC § 112

Claims 1-8, 12-16 and 18 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) In independent claims 1 and respective 14, step (b) calls for “determining when a trigger condition has taken place” is vague because it’s not clear what the “determined triggered condition” is for what device/system?  Insertion of “a trigger condition for the operation of the parametric instrument” is recommended to improve clarity. 
(2) In independent claims 1 and respective 14, step (b) calls for “and confirming activation of the parametric instrument” is vague because it’s not clear what element or component of the instrument has been activated?
 (3) In independent claims 1 and respective 14, step (b) calls for “, the determining step being practiced by measuring a triggered operating parameter” is vague because it’s not clear what operating parameter of what being triggered?  Insertion of “operating parameter of the parametric instrument” is recommended.
(4) Independent claims 1 and respective 14 recites the limitation "the activation of the parametric warranty" in step (d).  The term “parametric warranty” is introduced in step (d) for the 1st time.  There is insufficient antecedent basis for this limitation in the claim.
(5) Independent claims 1 and respective 14, step ( c) calls for “processing a corresponding benefit” which is vague because it’s not clear what the “benefit” is related to what issue and what is the “corresponding” refers to element?
	(6) Dependent claim 2 calls for “measuring a trigger experience”.  It’s not clear what  system/device the “measured trigger experience” refers to?  
Dependent claims 2-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
(1) Dependent claim 2 calls for “a measured triggering experience”.  It’s not clear how the “a measured triggering experience” further limits independent claim 1.  There is a discussion of trigger condition but it’s not clear whether they are the same feature.  Changing the term “a trigger condition” in claim 1 into “a trigger experience condition” is recommended to improve clarity and overcome the rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Per New Guidelines 2019 PEG as of October 2019

Claims 1-8, 12-16 and 18 (all) are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process for administering a warranty coverage of a service (technology) by analyzing operating condition of service (on a machine/system/device) using a predictive model and outputting a result, a determination whether or not a warranty coverage is activated or not.  
In other word, this is a typical “analytics system” applying on an asset.  This judicial exception is not integrated into a practical application because it’s merely collect data, analyze data using a model, and provide analysis results and recommendation. 
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
		
    PNG
    media_image1.png
    492
    632
    media_image1.png
    Greyscale



Step 1: 

	Claim category:
(1) Method1: 1-8 and 12-13, and
(2) Method2: 14-16 and 18.
Analysis:

1. Method: claims 1-19, and 20 are directed to a process; i.e., a series of steps or acts, for
analyzing operating condition of a service (technology) using a predictive model and outputting predicting result such as when a service warranty is needed/activated. (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  

Step 2A (Template)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 


Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim meets:

Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

(4) MPEP § 2106.05 (d) and 2018 Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     

Actual Analysis:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Step 2A, Prong 1: Does the Claim Recite a Judicial Exception?

Independent method claim 1 is directed to a process for analyzing operating condition of a service (technology) using a predictive model and outputting a result, a determination whether or not a service warranty is needed, which is a concept/plan and squarely within the realm of abstract idea.  In summary, the steps include the steps that a person would perform when analyzing the condition of an asset (machine) using a predictive model and the predictive model would generate predictive data indicating the health/condition of the service/techology and the model provides a result, a determination whether when the machine would trigger a service warranty or not.  The claim scope appears to be a modeling process for determining operating health or condition of an asset by collecting the asset operating data, analyzing the data to determine health condition and provides recommendation to the asset based on analysis.  The recited subject matter belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
This judicial exception is not integrated into a practical application because it deals with well known condition analysis of an asset, see “abstract”.
The claims appear to be more of well known business problem for analyzing the condition of a service/technology and make recommendation to improve the condition based on a predictive model.  The problems indicated in the “Background” appear to be resolved by using generic computers for analysis automation.  The improvement of the claimed invention due to the use of a predictive model and “computer automation” is not consider to be a practical application.  
Claim 1 recites a method, comprising:	
[a] determine an accident/mishap		Mental step.
[b] establish a baseline conditions.		Mental step.
[c] determine a trigger condition.		Mental step.
[d] confirming the activation of a warranty.	Mental step or post-solution activity. 

	Thus under Step 2A prong 1 or (i), the limitations of steps [a-d] recites steps which may fit within the Revised Guidance category of “mental processes”.

(2) Step 2A, Prong 2:  Judicial Exception Integrated into a Practical Application?
In this case, claim 1, as a whole, is focused on “business process management” by analyzing operating condition of a service/technology using a predictive model and outputting predicting results.
MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is analyzing operating condition of a service/technology using a predictive model and outputting predicting results.
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of an engine or asset or system or any other Technical Field or Technology.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.

(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Figs 1, and specification [003-0125], the inherently included computer system comprises devices that are generic server computer devices, “data processing system” that was described in the specification at a high level of generality, comprising generic computer components.  No indication in the specification nor does the attorney indicating that the operations recited in claim 1 requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, or invokes any inventive programming.     
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is analyzing operating condition of a service/technology using a predictive model and outputting predicting results such as activating a warranty service.
The step of performing the service required on the terminal and changing from disrepair to repair condition is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
	
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is analyzing operating condition of a service/technology using a predictive model and outputting predicting results such as activating a warranty service.
Limitations that are not indicative of integration into a practical application:

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, step [d], in independent claim 1 cites insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 4 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is analyzing operating condition of a service/technology using a predictive model and outputting predicting results such as activating a warranty service.
(2) Prong 2:  
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structure, a processing device and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a computer system, server, and communication software to perform all the business steps of: 
[a] determine an accident/mishap		Mental step.
[b] establish a baseline conditions.		Mental step.
[c] determine a trigger condition.		Mental step.
[d] confirming the activation of a warranty.	Mental step or post-solution activity. 

The Analytics computer system in the [4] steps above is recited at a high-level of generality (i.e. as a generic processor performing a generic computer functions of: determining, analyzing, identifying the service and performing the service.  The additional steps of receiving, transmitting, etc. are insignificant extra-solution activity (IE-SA) steps.  Therefore, the claimed invention amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, the analyzing operating condition of a service/technology using a predictive model and outputting predicting results such as activating a warranty service are well known MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” and “memory device” to perform those cited steps amounts to no more than mere instructions to perform the 
analyzing operating condition of a service/technology using a predictive model and outputting predicting results such as activating a warranty service using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply analyzing operating condition of a service/technology using a predictive model and outputting predicting results such as activating a warranty service using a generic computer component.  As shown in the specification ¶¶ [003-0125], the claims do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of analyzing operating condition of a service/technology using a predictive model and outputting predicting results such as activating a warranty service, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Fig. 1, to carry out the steps [a]-[d] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., receiving, analyzing, monitoring, determining, and transmitting), these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image2.png
    319
    722
    media_image2.png
    Greyscale

The current claimed invention is similar to that of Electric Power Group cited above, which is collecting information, analyzing it, and displaying certain results (determination when the service is needed) of the analysis.  The last step of “processing a warranty benefit” and merely carrying out the result of the analysis and is considered as insignificant post-solution activity.  
As for dep. claim 2, which deals with the type of mishap or operation failure condition, this further limits the scope of the abstract idea “mishap features”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract 
As for dep. claims 3-5, which deals with the types or parameters of mishap or operation failure condition, i.e. wind speed issues, these further limit the scope of the abstract idea “mishap features”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 3-5 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claims 6-8, which deals with the types or parameters of mishap or operation failure condition, air travel issues, these further limit the scope of the abstract idea “mishap features”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 6-8 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 12, which deals with the types or parameters of mishap or operation failure condition, i.e. Internet website, this further limits the scope of the abstract idea “mishap features”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 12 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 13, which deals with the types of trigger conditions of the operation parameters, i.e. trigger scan, this further limits the scope of the abstract idea “trigger conditions and operating parameters”, without including: (a) an improvement to another technology or 
Therefore, claims 1-8, 12-16 and 18 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yieldpredictable results; 
(b) simple substitution of one known element for another to obtainpredictable results;
(c) Use of known technique to improve similar devices (methods, orproducts) in the same way;
(d) Applying a known technique to a known device (method, or product)ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified,predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it foruse in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Each rationale is resolved using the Graham factual inquiries.


Claims 1-8, 12 (method1) are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) HARASAWA 			US 2002/0.038.366, and
(2) McELHINNEY 			US 2016/0.155,098.
 
As for independent claim 1, HARASAWA discloses method of administering a parametric instrument, the method comprising:
(a) defining a mishap for coverage by the parametric instrument, the mishap being identifiable and verifiable after occurrence;

    PNG
    media_image3.png
    280
    428
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    101
    426
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    399
    556
    media_image5.png
    Greyscale


determining when a trigger condition has taken place for which the mishap is applicable and confirming activation of the parametric instrument, the determining step being practiced by measuring a triggered operating parameter and identifying and confirming the trigger condition when the triggered operating parameter satisfies predetermined trigger criteria; and

    PNG
    media_image4.png
    101
    426
    media_image4.png
    Greyscale

(d) after determining the trigger condition and confirming the activation of the parametric warranty, processing a corresponding benefit (compensation).

    PNG
    media_image3.png
    280
    428
    media_image3.png
    Greyscale

HARASAWA fairly discloses the claimed invention except for explicitly discloses the determination of the triggering condition of the operation parameters.
In a similar system for monitoring system performance, McELHINNEY discloses method of administering a parametric instrument, the method comprising:



    PNG
    media_image6.png
    352
    450
    media_image6.png
    Greyscale

(a) defining a mishap for coverage by the technology warranty, the mishap being identifiable and verifiable after occurrence;

    PNG
    media_image7.png
    184
    479
    media_image7.png
    Greyscale

(b) establishing a baseline operating parameter for which the mishap is applicable;

    PNG
    media_image8.png
    123
    478
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    488
    565
    media_image9.png
    Greyscale


(c) determining when a trigger condition has taken place and confirming activation of the technology warranty, the determining step being practiced by comparing a triggered operating parameter with the baseline operating parameter, and identifying and confirming the trigger condition when the triggered operating parameter satisfies predetermined trigger criteria; and

    PNG
    media_image10.png
    219
    482
    media_image10.png
    Greyscale

(d) after determining the trigger condition and confirming the activation of the technology warranty, processing a service repair benefit.

    PNG
    media_image11.png
    74
    478
    media_image11.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system of HARASAWA by including historical health metrics and trigger condition determination as taught by McELHINNEY for proper monitoring the health metrics of a system for repair purpose, [0004].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 2 (part of 1 above) which deals with compensation structure, this is taught in HARASAWA [0063 “…receive rewards for the act of compensation claiming procedure.]
As for dep. claim 3 (part of 1 above) which deals with operation parameters with respect to mishap and triggering condition, i.e. weather related, these are taught in McELHINNEY Fig. operated in an environment with ambient temperature over 45 C than any other temperature range].  The selection of other weather related parameters such as wind speed would have been obvious if appropriate to desired monitoring parameter.
As for dep. claims 4-5 (part of 1 above) which deals with operation parameters with respect to mishap and triggering condition, i.e. weather related, these are taught in McELHINNEY Fig. 3, and respective [0250 ….. operated in an environment with ambient temperature over 45 C than any other temperature range].  The selection of other weather related parameters such as wind speed would have been obvious if appropriate to desired monitoring parameter. 
	
    PNG
    media_image12.png
    277
    500
    media_image12.png
    Greyscale


As for dep. claims 6-8 (part of 1 above) which deals with operation parameters with respect to mishap and triggering condition, i.e. traveling, these are taught in McELHINNEY Fig. 7, “Location”, and respective [0168-0169].  The selection of other traveling related parameters such as arrival time, etc.,  would have been obvious if appropriate to desired monitoring parameter. 




    PNG
    media_image13.png
    503
    550
    media_image13.png
    Greyscale

As for dep. claim 12 (part of 1 above) which deals with operation parameters with respect to mishap and triggering condition, i.e. weather related, these are taught in McELHINNEY Fig. 11, and respective [0250 ….. operated in an environment with ambient temperature over 45 C than any other temperature range].  The selection of other weather related parameters such as wind speed would have been obvious if appropriate to desired monitoring parameter.
Claims 13, 14-16 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over HARASAWA /McELHINNEY as applied to claims 1-8 above, and further in view of (3) LERICK et al, US 2016/0.117.785.
14, In a similar system for component-based system assessment, LERICK et al. is cited the general concept of activating the repair service warranty upon detecting of operation abnormal condition or issues.

	
    PNG
    media_image14.png
    203
    480
    media_image14.png
    Greyscale
	
	
	
    PNG
    media_image15.png
    428
    475
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    257
    450
    media_image16.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system of HARASAWA /McELHINNEY by including data scanning for triggering monitoring as taught by LERICK et al. determination as taught by McELHINNEY for proper monitoring the health metrics of a system for repair purpose in [0026].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 15 (part of 14 above) which is similar to dep. claim 3 (part of 1 above), it’s rejected for the same reason set forth in dep. claim 3 cited above.
As for dep. claim 16 (part of 14 above) which is similar to dep. claim 6 (part of 1 above), it’s rejected for the same reason set forth in dep. claim 6 cited above.
As for dep. claim 18 (part of 14 above) which is similar to dep. claim 12 (part of 1 above), it’s rejected for the same reason set forth in dep. claim 12 cited above.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6;30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TAN D NGUYEN/Primary Examiner, Art Unit 3689